Citation Nr: 0640228	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  95-23 643	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a right shoulder condition, claimed to result from treatment 
received at a Department of Veterans Affairs (VA) medical 
facility in April 1993.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a cervical spine condition, claimed to result from treatment 
received at a VA medical facility in April 1993.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The appellant had active military service from December 1972 
to December 1976.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in February 1995 and September 1999 by 
the VA Regional Office (RO) in Montgomery, Alabama.

In June 1997, December 1998, and January 2001, the Board 
remanded this case for development action.

In February 1997, the appellant testified at a hearing before 
a Veterans Law Judge, and in May 2000 he testified at a 
second hearing before a different Veterans Law Judge.  By 
regulation, a Veterans Law Judge who presides at a hearing 
must participate in the decision of the Board in the case.  
38 U.S.C.A. § 7107(c) 
(West 2002).  Consequently, this appeal must be decided by a 
panel of three Veterans Law Judges.  38 U.S.C.A. § 7102 (West 
2002).  

A decision by a panel of the three undersigned Veterans Law 
Judges dated in December 2003 denied the claims on appeal.  
The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
January 2005, the Court, upon a joint motion by the Secretary 
of Veterans Affairs and the veteran-appellant, vacated the 
Board's December 2003 decision and remanded the matter for 
further proceedings. 

In August 2005, the Board remanded this case for procedural 
reasons.  The case was most recently returned to the Board in 
June 2006.


FINDINGS OF FACT

1.  VA received the appellant's claim for entitlement to 
compensation under 38 U.S.C.A. § 1151 for a right shoulder 
condition in May 1994.  VA received his claim for entitlement 
to compensation under 38 U.S.C.A. § 1151 for a cervical spine 
condition in July 1999.

2.  The appellant currently has a right shoulder condition 
(variously diagnosed as impingement syndrome, rotator cuff 
tear, and chronic pain) and is status post diskectomy for 
cervical spine disc herniations.

3.  The medical evidence does not establish that the 
appellant actually had any chronic right shoulder or cervical 
spine disability that VA failed to diagnose or treat when he 
was hospitalized at a VA facility in April 1993.

4.  The evidence does not show that a physician exercising 
the degree of skill and care ordinarily required of the 
medical profession reasonably should have diagnosed a right 
shoulder condition in early April 1993 and rendered 
treatment.  

5.  The evidence does not show that the appellant has 
suffered additional disability that probably would have been 
avoided if a right shoulder disorder had been diagnosed and 
treated at an earlier date.

6.  There is no competent evidence that the appellant's right 
shoulder or cervical spine disabilities were aggravated by 
hospitalization or treatment provided at a VA medical 
facility in early April 1993.


CONCLUSIONS OF LAW

1.  Compensation under 38 U.S.C.A. § 1151 for a right 
shoulder condition, claimed to result from treatment received 
at a VA medical facility in April 1993, is not warranted.  
38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 (1996).

2.  Compensation under 38 U.S.C.A. § 1151 for a cervical 
spine condition, claimed to result from treatment received at 
a VA medical facility in April 1993, is not warranted.  
38 U.S.C.A. § 1151 (West 1991 and Supp. 2002); 38 C.F.R. § 
3.358 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

In May 1994, the appellant filed a claim for a right shoulder 
condition.  He argued that a VA physician had failed to 
diagnose right shoulder separation when he was hospitalized 
in early April 1993.  In July 1999, he filed a claim for a 
cervical spine condition, arguing that if his neck was 
treated properly by VA in 1993, he might have avoided disc 
damage and, ultimately, surgery.  In his substantive appeal 
with respect to this claim, he argued VA was negligent in not 
performing magnetic resonance imaging (MRI) of the cervical 
spine after he complained of neck pain.  He stated that his 
cervical collar was removed, and he was discharged from the 
hospital without one, causing his condition to worsen.

The medical evidence prior to 1993 showed complaints of right 
shoulder pain in September 1978 following a fall.  However, 
no diagnosis of a chronic right shoulder condition was 
rendered, and x-rays were reported as normal.

From April 7-9, 1993, the appellant was hospitalized at a VA 
facility for injuries received in an automobile accident.  He 
arrived via ambulance, on a back board with a cervical collar 
in place.  He was alert and oriented.  His complaints 
included right shoulder and neck pain.  Examination of the 
right shoulder showed no deformity, but he complained of pain 
with movement and tenderness of the right clavicle.  X-rays 
of the right shoulder and the cervical spine were normal.  
When discharged from the hospital, he was advised to wear a 
sling for the right arm and return for outpatient treatment 
in two weeks.  No chronic shoulder or cervical spine 
disability was diagnosed.

When the appellant returned to the surgical clinic on 
April 23, 1993, he complained of continued right shoulder 
pain.  He was referred to orthopedics the following week.  X-
rays of the right shoulder on April 27, 1993, showed 
acromioclavicular joint separation.  The appellant was 
admitted to the VA hospital on April 28, 1993, "with 
persistent pain and deformity of the right shoulder dating 
from an (sic) motor vehicle accident which occurred on 
4/13/93."  The report of examination conducted upon 
admission showed no neck-related complaints, and evaluation 
of the neck was normal.  There was a tender prominence on the 
right shoulder with a reducible deformity.  On the day 
following his admission, the veteran underwent open reduction 
and internal fixation, right acromioclavicular separation.  
When he was released from the hospital on April 30, 1993, he 
was instructed to wear a sling and swathe at all times.

In early June 1993, the appellant had the pins removed from 
his right shoulder.  The discharge instructions showed no 
limitations in physical activity.  Later in June 1993, the 
appellant was hospitalized for surgery on his knee.  Those 
records make no mention of neck-related complaints, nor of 
continuing problems with the right shoulder.  The appellant's 
right shoulder was apparently in good enough condition that 
he could use crutches without difficulty.

The next complaints of right shoulder pain were in 1996.  X-
rays taken of the right shoulder in September 1996 were 
normal.  In September 1996, the appellant underwent physical 
therapy for his complaints of chronic right shoulder pain; he 
made no mention of neck-related complaints.  In February 
1997, he complained of constant right shoulder pain and 
shaking of the right arm.  Electromyography and nerve 
velocity conduction studies performed in March 1997 suggested 
mild carpal tunnel syndrome and tibial ulnar nerve 
neuropathy. 

In February 1997, Monjurul Islam, M.D., evaluated the 
appellant.  The appellant stated that he could not move his 
right shoulder very much, and he stated that he had been 
unable to use the right arm due to pain ever since the VA 
surgery.  He raised no complaints concerning his neck, and 
examination of his neck showed no abnormalities.  The 
neurological examination was also normal.  Examination of the 
right arm showed decreased grip strength and restricted 
shoulder movement.  Dr. Islam's diagnoses included right 
shoulder pain, status post injury.  

In October 1997, the appellant underwent a VA examination.  
He complained of chronic right shoulder pain and swelling 
since the 1993 VA surgery.  He reported decreased range of 
motion and grip strength.  He raised no complaints concerning 
his neck.  Examination showed limitation of right shoulder 
motion, decreased strength, and no atrophy.  X-rays of the 
right shoulder were normal.  Diagnoses included chronic pain 
in the right shoulder and decreased range of motion for the 
right shoulder, status post remote injury, status post remote 
shoulder surgery.  In February 1998, the same VA examiner 
rendered an opinion, after consulting with an orthopedic 
surgeon, that the delay in repairing the appellant's right 
shoulder injury in 1993 did not compromise the end result of 
the surgery; however, the delay in postoperative 
rehabilitation may have resulted in some loss of range of 
motion.

In November 1999, another VA physician reviewed the 
appellant's claims file, including the prior opinion by the 
VA examiner in 1998.  The physician indicated that the 
treatment provided to the appellant for the acromioclavicular 
separation (i.e., the open reduction and internal fixation) 
was the best way to treat such a condition, and the surgery 
had been excellently performed according to the records.   
The physician stated that limitation of motion is usually 
found in cases such as this, following a post-traumatic 
injury.  Also, with acromioclavicular separation following a 
traumatic injury, treatment usually consists initially of 
conservative measures.  In this case, the physician concluded 
the appellant had been provided proper treatment.

In April 1999, the appellant sought treatment from Warner 
Pinchback, M.D., for complaints of right shoulder and neck 
pain.  Dr. Pinchback concluded the appellant's symptoms were 
consistent with cervical radicular syndrome secondary to a 
possible cervical disc.  His right shoulder symptoms were 
consistent with an impingement syndrome and possible rotator 
cuff tear.  MRI was conducted, showing an extensive partial 
thickness tear of the supraspinatus tendon, surgical changes 
at the acromioclavicular joint, cervical spine disc 
herniations, and spinal canal stenosis.  Since there was some 
spinal cord compression and nerve root impingement, it was 
recommended that the appellant undergo surgery.  

In June 1999, the appellant underwent cervical diskectomy, 
performed by Thomas Rigsby, M.D., at Jackson Hospital and 
Clinic.  The appellant's medical history was neck and right 
upper extremity pain following a motor vehicle accident in 
1993.  An August 1999 note from Dr. Rigsby indicated the 
appellant was doing well with decreased neck and shoulder 
pain since the surgery.  The appellant asked Dr. Rigsby for a 
statement that he "got worse from his 1993 injury," but Dr. 
Rigsby declined to provide such a statement.  It was noted 
that Dr. Rigsby knew the appellant had disc herniation which 
"from his history came from his car wreck."


B.  Duty to Assist

VA has fulfilled the notice and duty to assist provisions of 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters sent to 
the appellant in February 2001 and March 2006 by the RO 
satisfied the statutory and regulatory duty to notify 
provisions.  There is no indication in the record that 
additional evidence material to the issues decided herein 
which is not part of the veteran's claims file is available.  
Therefore, the Board finds that VA has met the duties to 
notify and to assist required by law as to the claims decided 
herein.  

The adjudication of the claims on appeal was prior to the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  The VCAA notice provided to the veteran by the RO 
was the kind of remedial notice which the Court found in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), to be 
permissible under the applicable statute and regulations.  

The appellant filed his claim for compensation under 
38 U.S.C.A. § 1151 for additional right shoulder disability 
in May 1994, and he filed his claim for compensation under 
38 U.S.C.A. § 1151 for additional cervical spine disability 
in July 1999.  In view of the fact that the veteran and his 
representative have had ample opportunity during the more 
than twelve years that one of his claims on appeal has been 
pending and during the more than nine years his other claim 
on appeal has been pending to submit evidence and argument in 
support of his claims, the timing of the VCAA notice provided 
to the veteran was in no way prejudicial to him. 

With respect to VA's duty to assist the appellant, all 
medical records referenced by him have been obtained.  His 
records were obtained from the Social Security 
Administration, VA facilities, and the private physicians he 
told VA about.  The appellant has not referenced any 
unobtained evidence that might aid his claims or that might 
be pertinent to these claims.  

Under the VCAA, the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  An examination 
or opinion is necessary if the evidence of record:  (A) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the veteran suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 38 C.F.R. § 3.159(c)(4)(i) 
(2002).  With a section 1151 claim, part (B) would be 
satisfied by a showing of VA treatment or examination, while 
part (C) would be satisfied by a showing that the claimed 
disability may be associated with that VA treatment or 
examination.

This case was previously remanded to obtain medical opinions 
on the appellant's right shoulder claim.  Those physicians 
reviewed the claims file and provided opinions as to the 
relationship between the claimed disorder and VA treatment.  
No opinion has been solicited by VA on the appellant's 
cervical spine claim.  However, as discussed more fully 
below, VA's duty to assist does not extend to obtaining an 
opinion on this matter because the record is devoid of any 
competent evidence tending to show that the claimed neck 
disability may be associated with VA treatment or 
examination.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case. 


C.  Legal Analysis

The pertinent laws and regulations related to claims filed 
under 38 U.S.C.A. § 1151 were revised during the pendency of 
this appeal.  As discussed more fully below, 38 U.S.C.A. 
§ 1151 was amended effective for claims filed on or after 
October 1, 1997.  VA received the appellant's claim for 
entitlement to compensation under 38 U.S.C.A. § 1151 for a 
right shoulder condition in May 1994.  Therefore, it must be 
adjudicated in accordance with the version of 38 U.S.C.A. § 
1151 in effect at that time.  See VAOPGCPREC 40-97.  VA 
received the appellant's claim for entitlement to 
compensation under 38 U.S.C.A. § 1151 for a cervical spine 
condition in July 1999.  Therefore, it must be adjudicated in 
accordance with the current version of 38 U.S.C.A. § 1151.  
Since different legal standards apply to these claims, they 
will be discussed separately.

Formerly, 38 U.S.C.A. § 1151 provided that "[w]here any 
veteran suffers an injury or an aggravation of an injury, as 
a result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational 
rehabilitation...awarded under any of the laws administered 
by the Secretary, or as the result of having submitted to an 
examination under any such law, and not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to or the death 
of such veteran, disability or death compensation...shall be 
awarded in the same manner as if such disability, aggravation 
or death were service-connected."  38 U.S.C.A. § 1151 (West 
1991).

Earlier interpretations of the pertinent statute and 
regulations required evidence of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instances 
of indicated fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to 38 U.S.C.A. § 1151 benefits.  See, e.g., 38 
C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court), in Gardner v. Derwinski, 1 Vet. App. 584 
(1991).  The Gardner decision was affirmed by both the United 
States Court of Appeals for the Federal Circuit, see Gardner 
v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the United States 
Supreme Court, see Brown v. Gardner, 513 U.S. 115 (1994).  
The United States Supreme Court, in affirming the Court's 
decision, held that the statutory language of 38 U.S.C.A. 
§ 1151 simply required a causal connection between VA 
hospitalization and additional disability, and that there 
need be no identification of "fault" on the part of VA.  
See Brown, supra.

38 C.F.R. § 3.358 was amended in 1995 to conform to the 
Supreme Court decision.  The amendment was effective 
November 25, 1991, the date the Court issued the Gardner 
decision.  60 Fed. Reg. 14,222 (March 16, 1995).  
Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
benefits in the absence of evidence of VA carelessness, 
negligence, lack of proper skill, error in judgment or 
similar fault on the part of VA in furnishing care, or an 
unforeseen event.  Pub. L. No. 104-204, § 422(a), 110 Stat. 
2926 (Sept. 26, 1996), codified at 38 U.S.C.A. § 1151 (West 
2002).

The revised provisions of 38 C.F.R. § 3.358 state that where 
it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of 
hospitalization or medical treatment, compensation will be 
payable for such additional disability.  Compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran.  38 C.F.R. § 3.358(c)(3).  
"Necessary consequences" are those that are certain or 
intended to result from the VA hospitalization or medical or 
surgical treatment.  Id.

Although claims for benefits under 38 U.S.C.A. § 1151 are not 
based upon actual service connection, there are similarities 
in their adjudication.  Boeck v. Brown, 6 Vet. App. 14, 16-17 
(1993).  In order to prevail on a claim for benefits under 38 
U.S.C.A. § 1151, there must be (a) VA hospitalization, 
treatment, examination, or vocational rehabilitation; (b) 
competent evidence of additional disability; and (c) 
competent evidence that the additional disability resulted 
from VA hospitalization, medical examination, or treatment. 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

The Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the claimant will be given the 
benefit of the doubt.  38 U.S.C.A. § 5107(b).


1.  Right shoulder condition

The Board reiterates that VA received this claim in May 1994.  
Therefore, it must be adjudicated in accordance with the 
earlier version of 38 U.S.C.A. § 1151, and neither evidence 
of an unforeseen event nor evidence of VA negligence is 
required in order for this claim to be granted.

Since his VA surgery in 1993, the appellant has been 
diagnosed with various right shoulder conditions such as 
impingement syndrome, rotator cuff tear, and chronic pain.  
The appellant has never alleged VA treatment, or lack 
thereof, caused the right shoulder disorder.  He has conceded 
that such a condition likely originated from the automobile 
accident that precipitated his hospitalization at a VA 
facility.  Rather, he argues that VA was negligent in not 
diagnosing this condition in 1993.  

VA's General Counsel has held that for claims filed prior to 
October 1, 1997, the provisions of 38 U.S.C.A. § 1151 apply 
to VA's failure to diagnose and/or treat a pre-existing 
condition.  Disability or death due to a pre-existing 
condition may be found to have occurred "as a result of" VA 
treatment only if "a physician exercising the degree of 
skill or care ordinarily required of the medical profession 
reasonably should have diagnosed the condition and rendered 
treatment which probably would have avoided the resulting 
disability or death."  VAOPGCPREC 5-01.  The factual 
elements necessary to support such a claim, as a general 
matter, are:  (1) VA failed to diagnose and/or treat a 
preexisting disease or injury; (2) a physician exercising the 
degree of skill and care ordinarily required of the medical 
profession reasonably should have diagnosed the condition and 
rendered treatment; and (3) the veteran suffered disability 
or death which probably would have been avoided if proper 
diagnosis and treatment had been rendered.  Id.

It is clear the appellant sustained trauma to the right 
shoulder in the 1993 automobile accident.  However, it does 
not necessarily follow that VA failed to diagnose or treat 
right acromioclavicular separation in early April 1993.  X-
rays showed that the right shoulder was normal.  It is argued 
that VA should have performed different tests, such as 
weight-bearing x-rays, to diagnose the condition.  The 
appellant's right shoulder separation was not shown until 
approximately twenty days after the period of VA 
hospitalization in question.  It is not known whether the 
condition actually existed when he was hospitalized from 
April 7-9, 1993, or whether the condition developed over the 
subsequent twenty-day period.  

Assuming, for the sake of argument, that the appellant's 
right acromioclavicular separation existed between April 7-9, 
1993, and that VA failed to diagnose it, there is still no 
showing that a physician exercising the degree of skill and 
care ordinarily required of the medical profession reasonably 
should have diagnosed the condition and rendered treatment.  
Again, x-rays were conducted, which were normal.  There is no 
indication in the record that the shoulder deformity present 
on April 28, 1993, was present at any time between April 7-9, 
1993.  Only the appellant alleges that different x-rays 
should have been conducted; there is no statement from a 
medical professional indicating that the x-rays, or other 
treatment, rendered by VA were inappropriate.  A physician 
reviewed the record and concluded the treatment provided by 
VA was appropriate.

There is also no showing that the appellant has suffered 
additional disability that probably would have been avoided 
if a right shoulder disorder had been diagnosed and treated 
at an earlier date.  In determining whether additional 
disability exists, the claimant's physical condition 
immediately prior to the disease or injury on which the claim 
for compensation is based is compared with the physical 
condition resulting from the disease or injury.  38 C.F.R. 
§ 3.358(b)(1).  Compensation is not payable if additional 
disability is a result of the continuance or natural progress 
of the injury or disease for which the veteran was 
hospitalized and/or treated.  38 C.F.R. § 3.358(b)(2).  
Further, the additional disability must actually result from 
VA hospitalization or medical or surgical treatment, and not 
be merely coincidental therewith.  38 C.F.R. § 3.358(c)(1).  
In the absence of evidence satisfying this causation 
requirement, the mere fact that aggravation occurred would 
not suffice to make the additional disability compensable.  
38 C.F.R. § 3.358(c)(2).

In other words, if the appellant's residual right shoulder 
disability is the natural result or continuance of the 
injuries he sustained in the automobile accident, he is not 
entitled to compensation.  That is clearly the case here.  
The medical opinions indicate that the appellant's complaints 
of pain and limitation of function are "usually" expected 
in an individual who has suffered an acromioclavicular joint 
separation, with resulting surgery.  There is no showing that 
any additional right shoulder disability actually resulted 
from VA hospitalization or treatment, as opposed to being 
merely coincidental with the fact that he received such 
treatment.  Further, while the VA examiner in February 1998 
stated that the delay in postoperative rehabilitation may 
have resulted in some loss of range of motion, a subsequent 
VA physician-who was reviewing and commenting on the earlier 
opinion-stated that proper treatment had been provided at 
the time, and that some limitation of motion is a usual and 
expected outcome with this type of shoulder injury.  

Even though the standard for review of this claim is the non-
fault standard, there still must be evidence that the 
appellant has additional disability associated with VA care.  
After a thorough review of the record, the Board concludes 
that the appellant's right shoulder condition was not caused 
by, due to, or aggravated by VA hospitalization or treatment 
(including the omission thereof).  On the contrary, the 
treatment he received was proper and appropriate, and any 
residual limitations he has are due to the nature of the 
injury, which was clearly not caused by VA hospitalization or 
treatment, but by the automobile accident.  In reaching this 
decision, the Board has considered the appellant's arguments 
in support of his claim.  However, he is a lay person, and he 
does not possess the knowledge or training necessary to offer 
competent opinions on medical matters, such as causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

For these reasons, the Board concludes that the evidence 
against this claim is more probative and of greater weight 
and, based on this evidence, finds as fact that the appellant 
does not have additional disability of the right shoulder as 
a result of VA failure to diagnose or treat this condition 
when he was hospitalized at a VA medical facility in April 
1993.  There is no benefit of the doubt that could be 
resolved in the appellant's favor.  A reasonable doubt exists 
where there is an approximate balance of positive and 
negative evidence that does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  It is a substantial 
doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
Id.  It is not a means of reconciling actual conflict or a 
contradiction in the evidence.  Id.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding this claim.


2.  Cervical spine condition

The Board reiterates that VA received this claim in July 
1999.  As noted above, the amended version of 38 U.S.C.A. 
§ 1151 has added the requirement that there must be evidence 
showing that the additional disability for which benefits are 
sought was proximately caused by carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault by VA or by an event not reasonably foreseeable.

In 1999, the appellant was diagnosed with cervical spine disc 
herniations.  The appellant has never alleged VA treatment, 
or lack thereof, caused the cervical spine disorder.  He has 
conceded that such a condition likely originated from the 
automobile accident that precipitated his hospitalization at 
a VA facility.  Rather, he argues that VA was negligent in 
not diagnosing this condition in 1993.  

The factual elements of a claim for benefits under 38 
U.S.C.A. § 1151 based on VA's failure to diagnose or treat an 
underlying disease or injury, as detailed above, were 
discussed in VAOPGCPREC 5-01 in the context of claims filed 
prior to October 1, 1997.  It is reasonable, however, to 
conclude that the factual elements to prove such a claim 
would be similar for Section 1151 claims filed after 
October 1, 1997.  There would still need to be evidence 
showing that VA failed to diagnose and/or treat a preexisting 
disease or injury and that the claimant suffered additional 
disability which probably would have been avoided if proper 
diagnosis and treatment had been rendered.  However, since 
this claim was filed after October 1, 1997, the disability 
would be considered the "result of" VA treatment only if 
the failure to diagnose or treat the condition amounted to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault by VA or by an 
unforeseen event.

The appellant did complain of neck pain during the period of 
VA hospitalization in April 1993.  However, there is no 
evidence that the appellant actually had herniated cervical 
spine discs in April 1993 that VA failed to diagnose or 
treat.  In fact, the evidence overwhelmingly indicates 
otherwise.  X-rays of the cervical spine were normal in April 
1993.  Despite seeking medical treatment on numerous 
occasions for shoulder pain and other medical conditions, the 
appellant never reported having neck pain after the April 
1993 VA hospitalization and prior to diagnosis of herniated 
discs in 1999.  All the musculoskeletal and neurological 
examinations conducted between 1993 and 1999 showed no 
pertinent abnormalities, which weighs heavily against any 
allegation that the appellant had cervical spine problems 
during that time period.  The first indication of a cervical 
spine disorder was in 1999, six years after the period of VA 
hospitalization at issue. 

Because there is no competent evidence tending to show (a) 
that the appellant had a cervical spine disorder in April 
1993 that VA failed to diagnose or treat, and (b) that any 
event that occurred in April 1993 contributed in any way to 
the aggravation of the appellant's cervical spine condition, 
VA's duty to assist is not triggered.  Cf. Charles v. 
Principi, 16 Vet. App. 370 (2002).  Even taking into account 
the appellant's statements, these criteria have not been met.  

A herniated cervical spine disc is not the type of condition 
where the appellant's statements alone could provide a link 
between the VA treatment and the later-diagnosed cervical 
spine disorder.  This is because he lacks the education, 
training, or experience to offer medical diagnoses or 
opinions.  See also Explanatory Statement on H.R. 4864, As 
Amended, 146 Cong. Rec. H 9912, H 9915 (Oct. 17, 2000) 
(defining "competent evidence" as "fit for the purpose for 
which it is offered," meaning a lay person can provide 
evidence that he has pain, such as pain in the knee, but not 
that he has, for example, a torn ligament, because that 
diagnosis requires more sophisticated information provided by 
special examination or testing).  

Moreover, not only are the appellant's statements alone 
insufficient to prove the criteria discussed above, but his 
statements are also not entirely credible in light of the 
other evidence of record.  The treatment shown between 1993 
and 1999 weighs more heavily than any allegation he makes now 
that he has experienced neck-related symptoms since the April 
1993 VA hospitalization.  Prior to filing a claim for 
compensation, the appellant never once recounted a history of 
experiencing such symptoms since his VA hospitalization.  
This is so despite the fact that his neck was actually 
examined on numerous occasions between 1993 and 1999.  This 
is significant because it speaks directly to the important 
issue of the appellant's credibility, or lack thereof.

It is not necessary, therefore, that additional medical 
opinions be obtained on this claim with respect to whether 
this condition was proximately caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault by VA or by an event not reasonably 
foreseeable.  The appellant certainly argues such, but, 
again, he does not possess the medical expertise necessary to 
render a probative opinion on such matters.  

For these reasons, the Board concludes that the evidence 
against this claim is more probative and of greater weight 
and, based on this evidence, finds as fact that the appellant 
does not have additional disability of the cervical spine as 
a result of VA failure to diagnose or treat this condition 
when he was hospitalized at a VA medical facility in April 
1993.  There is no benefit of the doubt that could be 
resolved in the appellant's favor.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding this claim.















	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
right shoulder condition, claimed to result from treatment 
received at a VA medical facility in April 1993, is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
cervical spine condition, claimed to result from treatment 
received at a VA medical facility in April 1993, is denied.



			
            Mark W. Greenstreet                                      
Richard C. Thrasher
	             Veterans Law Judge                                  
Acting Veterans Law Judge
       Board of Veterans' Appeals                            
Board of Veterans' Appeals



	                         
__________________________________________
                                                          
Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


